DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 45-65 are allowed.  The examiner acknowledges the amendments filed 1/14/22 have overcome the rejections and/or objections set forth in the office action mailed 10/20/21. The following is an examiner’s statement of reasons for allowance: 
	
 As to claim 45, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the optical isolator is configured to isolate reflected light from the laser, wherein the reflected light is generated when the laser beam passes through the flow chamber and the rear optical assembly; the analyzer is configured to detect the platelet particles flowing through the flow chamber according to light intensity signals of the scattered light obtained by the first detector, and thus obtain a detection result corresponding to the platelet particles”, in combination with the rest of the limitations of claim 45.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage 





/MAURICE C SMITH/              Examiner, Art Unit 2877